Citation Nr: 1104130	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  06-24 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for residuals of shell fragment 
wound of the upper back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Schechter



INTRODUCTION

The Veteran had active service from July 1969 to February 1972.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  Following upon the 
Veteran's timely appeal of that decision, which involved several 
issues, the Board, as pertinent herein, remanded the above issue 
in September 2009 for additional development.  That issue now 
returns to the Board for further review.  

The Board in September 2009 also remanded the appealed issue of 
entitlement to service connection for a psychiatric disorder to 
include posttraumatic stress disorder (PTSD).  The VA Regional 
Office in Huntington, West Virginia, reviewed that claim and in 
an August 2010 rating action granted service connection, 
assigning a 10 percent initial disability rating effective from 
the July 16, 2004, date of claim.  Because that grant of service 
connection constitutes a grant of the entire benefit sought in 
the appealed issue of entitlement to service connection for a 
psychiatric disorder, there remains no case in controversy for 
review by the Board.  If the Veteran or his authorized 
representative disagrees with the initial rating assigned by the 
August 2010 rating action, either may submit a notice of 
disagreement (NOD) with that decision, thereby initiating an 
appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 
20.200 (2010).  The NOD must be filed within one year from the 
date that the RO mailed notice of the determination.  The date of 
mailing of the notification is presumed to be the same as the 
date of the letter.  38 C.F.R. § 20.302(a) (2010).


FINDING OF FACT

A preponderance of the competent and probative evidence of record 
is against the presence of any current disability as a residual 
of shell fragment wounding to the upper back in service.  

CONCLUSION OF LAW

Entitlement to service connection for residuals of shell fragment 
wound to the upper back is not warranted.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim 

can prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the 
claim for service connection for residuals of shell fragment 
injury to the upper back.  A VCAA notice letter was sent in July 
2004, prior to the RO's initial adjudication of the claim in 
November 2004.  The Veteran was afforded subsequent VCAA letters 
in August 2005 and December 2009, followed by RO readjudication 
of the claim including most recently in an August 2010 SSOC.  
These VCAA letters collectively informed the Veteran of the 
notice and duty-to-assist provisions of the VCAA, of the bases of 
review, and of the information and evidence necessary to 
substantiate the claim.  He was also told by these letters that 
it was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded Dingess-type notice in the 
December 2009 VCAA letter.  To whatever extent such notice may 
have been deficient in this case, such deficiency would be 
harmless and moot, because the claim for service connection is 
herein denied.

The VCAA letter also requested that the Veteran advise of any VA 
and private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  It also requested evidence and information about 
treatment after service, in support of the claim.  The Veteran 
has not informed VA of any post-service treatment for residuals 
of a shell fragment wound to the upper back.  VA treatment 
records, as well as service treatment records (STRs) and service 
examination records, were obtained and associated with the claims 
file.  

The Veteran was appropriately informed, including by the appealed 
rating decision,  an SOC, and SSOCs, of records obtained, and, by 
implication, of records not obtained.  He was also adequately 
informed of the importance of obtaining all relevant records, and 
of his ultimate responsibility to see that records are obtained 
in furtherance of his claim.  In the absence of any report or 
indication of additional relevant records not yet obtained 
relevant to the appealed claim, VA need not assist the Veteran in 
soliciting any additional records and need not seek to obtain any 
for association with the claims file prior to the Board's 
adjudication of the claim adjudicated herein.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when a veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examinations in July 2010 
addressing shell fragment wound residuals and any etiology 
related to service.  The Board finds that this VA examination, 
taken together with the balance of the evidence of record, 
including VA treatment records and STRs, is adequate for the 
Board's adjudication of the appealed claim for service connection 
for residuals of shell fragment wound.  See 38 C.F.R. §§ 4.1, 
4.2; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating 
that once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant as to why one will not or cannot be provided).  As 
discussed infra, this examination found no residuals of a shell 
fragment wound, and the Veteran's statements at that examination 
(as well as past medical records) provide no support for the 
presence of any residuals of shell fragment wound of the upper 
back.  Also as discussed infra, the Board finds that the examiner 
adequately considered and addressed the evidence contained within 
the balance of the record.  As discussed below, the evidentiary 
record as a whole presents no indication that the VA examination 
report and the opinion obtained therein are insufficient for the 
Board's adjudication.  

In the absence of any indication that the above-noted VA 
examination did not provide a thorough and carefully reasoned 
evaluation of the current disability and the question of a 
relationship to the Veteran's service, the Board accordingly 
concludes that there remains no unaddressed question of fact that 
requires resolution by any further VA examination.  Hence, based 
on satisfactory development and adequacy of the VA examination 
already obtained, the Board finds that no further VA examination 
is required prior to the Board's adjudication of the appealed 
claim.  38 C.F.R. § 3.159(c)(4); McLendon.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated herein. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Any VA development assistance duty under the VCAA to seek to 
obtain indicated pertinent records has been fulfilled.  Neither 
the Veteran nor his representative has presented any avenues of 
evidentiary development presenting a reasonable possibility of 
furthering the claim which the RO or Appeals Management Center 
(AMC) has not pursued by query.  Hence, the case presents no 
reasonable possibility that additional evidentiary requests would 
further the claim being decided herein.  38 U.S.C.A. § 5103A 
(a)(2); 38 C.F.R. § 3.159.
 
The Veteran addressed his claims by statements of record, 
including at the July 2010 VA examination.  There has been no 
expressed indication that the Veteran desires a further 
opportunity to address his claim adjudicated herein.

The Board also finds that the development required by the Board's 
September 2009 remand has been substantially fulfilled.  This 
included issuance of a VCAA letter and asking the Veteran for any 
additional evidence of in support of the appealed claim, 
obtaining a VA examination to address questions of current 
residuals of shell fragment wound to the upper back and their 
etiology, and readjudication of the claim by the RO.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In summary, in this case, with regard to the service connection 
claim herein adjudicated, the Board finds that any error in 
notice and development assistance cannot "reasonably affect the 
outcome of the case," and hence will not affect "the essential 
fairness of the [adjudication]" for the service connection claim 
at issue on appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In view of the foregoing, the Board finds that all notification 
and development actions needed to render a decision on the 
Veteran's claim on appeal herein adjudicated have been 
accomplished.

II.  Claim for Service Connection for Shell fragment Wound 
Residuals

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010).

To establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.   Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, in relevant part, 38 U.S.C.A. 1154(a) 
requires that VA give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Lay statements may serve to support a claim by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board 
as the fact finder to determine the relative credibility of the 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  
The U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), 
that the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of itself, 
and that the Board may weigh the absence of contemporary medical 
evidence against lay statements.  

The Veteran's DD Form 214 reflects that he served in the Republic 
of Vietnam from December 1969 to November 1970.  He received 
numerous awards and decorations, none of which is indicative of 
his sustaining any wounds in service.  At his separation medical 
examination, in January 1972, the Veteran did not mention or 
complain of any wounds in service, and the clinical evaluation 
was negative for any residuals of a shell fragment wound.  

In his original claim for disability benefits, filed in March 
1991, the Veteran made no mention of any wound to the back in 
service.  The current claim and appeal arose from a July 2004 
claim in which he listed "SFW mid upper back" but indicated no 
treatment either in service or thereafter.  In his appeal, on VA 
Form 9, he asserted that he had been struck by fragments from a 
B-40 rocket (a rocket-powered grenade weapon used by enemy) in 
his upper back during an ambush in Vietnam.

For injuries alleged to have been incurred in combat, there is a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions, 
or hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

The analysis required by 38 U.S.C.A. § 1154(b), however, applies 
only as to whether an injury or disease was incurred at that 
time, i.e., in service.  It does not apply to the questions of 
whether there is a current disability or a nexus connecting any 
current disability to service.  See Collette, supra.  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the requirement 
that the evidentiary record contain medical evidence of a causal 
relationship between the claimant's current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).  
Therefore, even if the Board accepts the Veteran's account of his 
undocumented wounding in service, the law requires a current 
disability and a nexus to the in-service event in order to 
support a grant of service connection.

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where 
the overall evidence of record fails to support a diagnosis of 
any pertinent disability since servive, that holding is 
inapplicable.

VA treatment records including in April 2006 note a long history 
of back pain, with improvement following a cerebrospinal 
injection in 2000.  However, no back disorder was associated with 
the Veteran's reported history of shell fragment wounds to the 
upper back in service.  VA treatment records reflect significant 
difficulties with depression, PTSD, alcohol use, sleep 
difficulties, and chronic headaches, but these conditions are 
also not shown to be associated with any residuals of shell 
fragment injuries.  The Veteran is already service connected for 
PTSD, as note in the Introduction to this decision.  

Upon VA examination in July 2010, the Veteran's claims file and 
medical history were reviewed.  The examiner noted the Veteran's 
reported history of shell fragment wounds to the upper back in 
service in Vietnam.  The Veteran reported to the examiner that he 
was struck from behind, knocked down, and had some bleeding.  He 
said some metal fragments were removed with debridement, and the 
wounds healed without residual symptoms.  The Veteran further 
reported that in the first couple of years following his 
wounding, additional metal fragments "worked their way out." 
However, he reported having had no residual symptoms related to 
the shell fragment wounds since then.  

The July 2010 examiner noted that, based on the Veteran's 
description of the in-service wounds, the muscles injured would 
have been the right trapezius muscle, without bone, nerve, or 
blood vessel injuries.  The Veteran's report at the examination 
informed of no current symptoms associated with his described 
shell fragment injuries, including no pain or tenderness and no 
limitation of activity.  


Upon the physical examination for shell fragment injury residuals 
at the July 2010 examination, the examiner found the Veteran to 
be healthy and well-nourished without mobility problems.  The 
upper back had a normal appearance, without evidence of injury or 
impairment.  There was no tenderness to any associated muscles, 
no vertebral or paraspinal spasm, and normal spinal curvature.  
The examiner also found no evidence of scars of the upper back 
and no associated muscular defect.  While there was some spinal 
motion limitation due to stiffness, the examiner found no 
impairment of range of motion associated with the in-service 
wounds described by the Veteran.  DeLuca-related causes of 
limitation of motion, including loss of functioning due to pain 
or pain on motion, weakness, incoordination, or fatigue, were all 
not present.  38 C.F.R. § 4.40, 4.45 (2010); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Strength in associated muscles was also 
unimpaired, and no focal atrophy was found.  The examiner 
assessed that there were no residual scars, current symptoms, or 
related disability due to the shell fragment wounding to the 
upper back in service.   The examiner supported this conclusion 
with a thorough review of the record, the Veteran's own 
statements at the examination, and the examination findings, all 
clearly supporting the absence of any disabling or otherwise 
detectable residuals of the shell fragment wounding either 
currently or for many years prior to the present.  

The Board has carefully reviewed the record as a whole, and finds 
that the evidence taken in its entirety strongly weighs against 
there being any current disability residuals of a shell fragment 
wound injury in service.  The Board makes this determination 
based on the absence of treatment or examination records 
identifying any such residuals, the July 2010 VA examiner's 
express findings that no such residuals are present, and the 
Veteran's own statements (including particularly upon that 
examination) informing of the absence of any such residuals.  
Although the Veteran implicitly or explicitly in the past has 
asserted the presence of wound residuals, including as associated 
with his claim for benefits, the Veteran's most recent assertions 
upon the July 2010 examination clearly and strongly support the 
conclusion that the Veteran himself does not harbor a belief of 
current residuals which may reasonably be attributed to shell 
fragment wounding to the upper back in service.  

Accordingly, with the preponderance of the evidence against 
current disability to support the claim for service connection, 
the preponderance of the evidence is against the claim, and the 
claim must be denied.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of shell fragment wound to the 
upper back is denied.


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


